 Case 19-00450    Doc 41    Filed 02/09/21 Entered 02/09/21 16:57:58    Desc Main
                              Document     Page 1 of 5



                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


     In re:                                Chapter 7

     Mack Industries, Ltd., et al.,        Bankruptcy No. 17-09308
                                           (Jointly Administered)
                        Debtors.
                                           Honorable Carol A. Doyle

     Ronald R. Peterson, as chapter 7
     trustee for Mack Industries Ltd.,

                        Plaintiff,

     v.                                    Adversary No. 19-00450

     Ideal Custom Designs, Inc.,

                        Defendant.


                         NOTICE OF AGREED MOTION


     Please take notice that on Thursday, February 18, 2021, at 10:45 A.M.,
or as soon thereafter as counsel may be heard, the undersigned attorneys shall
appear before the Honorable Carol A. Doyle United States Bankruptcy Judge for
the Northern District of Illinois, or any other judge sitting in her place and stead
and shall then and there present the Agreed Motion to Extend Briefing
Schedule, a copy of which is attached hereto and herewith served upon you.

     This motion will be presented and heard electronically using Zoom for
Government. No personal appearance in court is necessary or permitted. To appear
and be heard on the motion, you must do the following:

    To appear by video, use this link: https://www.zoomgov.com/. Then enter the
meeting ID and password.

     To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-
646-828-7666. Then enter the meeting ID and password.




     {00188639}
  Case 19-00450   Doc 41   Filed 02/09/21 Entered 02/09/21 16:57:58   Desc Main
                             Document     Page 2 of 5


Meeting ID and password. The meeting ID for this hearing is 161 155 8289 and
the password is Doyle742. The meeting ID and password can also be found on the
judge’s page on the court’s web site.
Dated: February 9, 2021                       Ronald R. Peterson, as chapter 7
                                              trustee for Mack Industries, Ltd.,

                                              By: /s/ Jeffrey K. Paulsen
                                              One of His Attorneys
Jeffrey K. Paulsen (6300528)
Ariane Holtschlag (6294327)
FACTORLAW
105 W. Madison, Suite 1500
Chicago, IL 60602
Tel: (312) 878-4830
Fax: (847) 574-8233
Email: aholtschlag@wfactorlaw.com




{00188639}                             2
  Case 19-00450      Doc 41     Filed 02/09/21 Entered 02/09/21 16:57:58   Desc Main
                                  Document     Page 3 of 5



                                CERTIFICATE OF SERVICE
       I, Jeffrey K. Paulsen, an attorney, hereby certify that on February 9, 2021,
pursuant to Section II.B.4 of the Administrative Procedures for the Case
Management/Electronic Case Filing System and Fed.R.Civ.P. 5(a), I caused a copy
of the foregoing Notice of Motion and the accompanying Motion to be served
electronically through the Court’s Electronic Notice for Registrants on all persons
identified as Registrants on the Service List below.
                                                /s/ Jeffrey K. Paulsen

                                      SERVICE LIST
Registrants in the Case
(Service via ECF)

David P. Lloyd                courtdocs@davidlloydlaw.com

Ariane Holtschlag             aholtschlag@wfactorlaw.com; bharlow@wfactorlaw.com;
                              gsullivan@ecf.inforuptcy.com;
                              holtschlagar43923@notify.bestcase.com

Jeffrey K. Paulsen            jpaulsen@wfactorlaw.com; bharlow@wfactorlaw.com;
                              jpaulsen@ecf.inforuptcy.com




{00188639}                                  3
 Case 19-00450       Doc 41   Filed 02/09/21 Entered 02/09/21 16:57:58   Desc Main
                                Document     Page 4 of 5



                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


     In re:                                 Chapter 7

     Mack Industries, Ltd., et al.,         Bankruptcy No. 17-09308
                                            (Jointly Administered)
                          Debtors.
                                            Honorable Carol A. Doyle

     Ronald R. Peterson, as chapter 7
     trustee for Mack Industries Ltd.,

                          Plaintiff,

     v.                                     Adversary No. 19-00450

     Ideal Custom Designs, Inc.,

                          Defendant.


                  AGREED MOTION TO EXTEND BRIEFING SCHEDULE
     Ronald R. Peterson, as chapter 7 trustee for Mack Industries, Ltd. (the
“Plaintiff”), by and through his attorneys, by agreement with counsel for Ideal
Custom Designs Inc. (the “Defendant”), moves this Honorable Court to extend the
schedule for briefing the Defendant’s Motion for Summary Judgment (the
“Motion”).

                                       BACKGROUND
     At presentment of the defendant’s Motion for Summary Judgment, this Court
set a briefing schedule on the Motion. The Trustee was to file his response by
February 11, 2021, the defendant, its reply by March 11. A status was also set on
March 18. The Trustee has been working on his response but needs an additional
four weeks to complete it. The defendant has agreed to the extension, provided they
get an equivalent extension of their reply deadline.




     {00188639}
  Case 19-00450     Doc 41    Filed 02/09/21 Entered 02/09/21 16:57:58     Desc Main
                                Document     Page 5 of 5



                                     DISCUSSION
       “When an act is required … to be done at or within a specified period …, the
court for cause shown may at any time in its discretion … order the period enlarged
if the request therefore is made before the expiration of the period originally
prescribed ….” Fed. R. Bankr. P. 9006(b)(1).

       Cause exists here to extend the Trustee’s response deadline. The Trustee is
working to complete his response to the Motion but needs an additional four weeks
to complete it. The defendant has agreed to this extension. The Trustee therefore
requests that the deadline for his response be extended to March 11, 2021, and that
the defendant’s reply deadline is likewise extended to April 8, 2021.
       Wherefore, the Trustee respectfully requests that the Court extend the time
for him to file his response to the motion for summary judgment to March 11, 2021,
the deadline for the defendant to file its reply to April 8, 2021, and grant such
further relief as is appropriate in the circumstances.


Dated: February 9, 2021                           Ronald R. Peterson, as chapter 7
                                                  trustee for Mack Industries, Ltd.

                                                  By: /s/ Jeffrey K. Paulsen
                                                  One of His Attorneys
Jeffrey K. Paulsen (6300528)
Ariane Holtschlag (6294327)
FACTORLAW
105 W. Madison, Suite 1500
Chicago, IL 60602
Tel: (312) 878-4830
Fax: (847) 574-8233
Email: aholtschlag@wfactorlaw.com




{00188639}                                 2
